DETAILED ACTION
Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zuha Irfan on August 3, 2021.
The application has been amended as follows:
Claim 15, Line 1, after ‘claim’ and before ‘,’, delete “1” and replace with --11--.
Claim 16, Line 1, after ‘claim’ and before ‘,’, delete “1” and replace with --11--.
Claim 17, Line 1, after ‘claim’ and before ‘,’, delete “1” and replace with --11--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, 11, 18, the closet prior art of record Sheen (US Patent Application Publication No. 2016/0011850) teaches a method of calibrating a playback device. The control device initiates calibration process in playback device causing playback device to emit a periodic calibration sound for per-determined interval. The control device detects emitted sound via a microphone. Control device calculates calibration profile for the playback device within a given environment and sends 
Another prior art of record Le Nerriec (US Patent Application Publication No. 2016/0212535) teaches a method for dynamically determining and implementing channel configurations for audio system. The controller transmits ultrasonic waves and playback/ output devices detect these waves. Layouts and channel configurations/ assignments of output devices are determined and leader device is determined. Any movement, addition and/or removal of output device and resulting bandwidth modification is detected on-the-fly and system is reconfigured with channel assignments by the controller and/or the leader device (Paragraphs 0078-0084).
Still another prior art of record Sheen (US Patent Application Publication No. 2014/0003625) teaches a method for manually calibrating playback device using calibration device. The user is prompted to initiate calibration for individual playback device or a group of playback devices by placing calibration device at various locations in listening environment. Audio content rendered by playback device(s) is detected by calibration device. The audio content for each playback device is separated and analyzed for frequency response based on playback device characteristics (capabilities and specializations, distance and direction) and corresponding equalization adjustments (amplification, attenuation) are determined for each playback device and it is calibrated accordingly (Paragraphs 0070-0087).
These and other prior art of record alone or in combination fail to teach or suggest the present invention as claimed in detail when the claims are considered as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653